Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 09/20/2019. It is noted, however, that applicant has not filed a certified copy of the 108133089 application as required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 11, after preamble, below "the method comprising:" and before "receiving an indication of an operation", inserted
--having a display light-panel, having an optical light-guiding component and a backlight module, wherein the optical light-guiding component has a fixed pattern printed thereon and the backlight module includes light sources; and--.
In claim 19, after preamble, below "the method comprising:" and before "receiving an indication of an operation", inserted
--having a display light-panel, having an optical light-guiding component and a backlight module, wherein the optical light-guiding component has a fixed pattern printed thereon and the backlight module includes light sources; and--.

Remarks:
Independent claim 11, there is lack of antecedent basis for "the light sources" in line 8. Independent claim 19, there is lack of antecedent basis for "the light sources" in line 8. Since independent claim 1 recites "a display light-panel, having an optical light-guiding component and a backlight module, wherein the optical light-guiding component has a fixed pattern printed thereon and the backlight module includes light sources," the examiner inserted these features into independent claims 11 and 19 to correct the antecedent basis for "the light sources" and consistency.
Reasons for Allowance
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a charging device for outputting power to charge an electric vehicle including, in combination, a processor coupled to the network connection unit and the display light-panel, configured to respectively change the at least one illumination mode of the display light-panel in response to the received indication, such that the display light-panel changes the light sources to generate an interaction display effect corresponding to the operation of the charging procedure.
Claim 11 recites a management method for status displaying of charging devices for use in a charging device, wherein the charging device is coupled to a server via a network, the method including step of: the display light-panel changes the light sources to generate an interaction display effect corresponding to the operation of the charging procedure, wherein the display light-panel changes the at least one illumination mode of the display light-panel in response to changes between a plurality of steps of the charging procedure performed on the user device.
Claim 19 recites a machine-readable storage medium comprising a computer program, which, when executed, causes a device to perform a management method for status displaying of charging devices, wherein the method including step of: the display light-panel changes the light sources to generate an interaction display effect corresponding to the operation of the charging procedure, wherein the display light-panel changes the at least one illumination mode of the display light-panel in response to changes between a plurality of steps of the charging procedure performed on the user device.
These above features are not disclosed or suggested by the prior of record.
Claims 2-10 and 12-18 depend on claims 1 and 11, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Penilla et al. U.S. 9,180,783 B1 discloses methods, systems, charge units, computer readable media, and combinations thereof are provided, to enable color coding of charging units (CUs), to provide a visual indication to users of when a CU is available, unavailable, in progress, out of service, etc. However, Penilla et al. does not clearly disclose that the display light-panel having the optical light guiding component and changes the light sources to generate an interaction display effect corresponding to the operation of the charging procedure.
Smullin et al. U.S. 2014/0089016 A1 discloses a centralized server-based system and method for managing and reserving parking spaces capable of charging an EV.
Taguchi U.S. 2011/0032110 A1 discloses an electric power amount information output device is provided for outputting information indicating a remaining electric power amount of a battery provided as a drive power source to electrically drive a vehicle. 
McMullin U.S. 2013/0026985 A1 discloses the charging device including a power delivery assembly that is coupled to a power supply to selectively delivery power from the power supply to the electric vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875